Citation Nr: 9915135	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected hypothyroidism (status post 
Graves' disease), on appeal from the initial grant of service 
connection.

2.  Entitlement to a compensable disability rating for 
service-connected plugged Meibomian glands of both eyes, on 
appeal from the initial grant of service connection.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 1979 
and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, that granted entitlement to 
service connection for hyperthyroidism (Graves' 
Disease)/hypothyroidism, with assignment of a 10 percent 
disability rating, and plugged Meibomian glands of both eyes, 
evaluated as noncompensable.  For reasons discussed herein, 
and in the original rating decision, the Board has 
characterized the service-connected disability to accord with 
the medical diagnosis of the current condition, that is, 
hypothyroidism, status post Graves' disease.  The RO in St. 
Petersburg, Florida, currently has jurisdiction over the 
case.

In January 1994, the veteran initiated a power of attorney 
authorizing Montana Veterans Affairs Division to act as 
representative in the processing of her appeal.  She 
thereafter moved to the state of Florida and was not offered 
the chance to select another representative.  Thus, the Board 
sent the veteran a letter in April 1999 providing her an 
opportunity to authorize another organization or person to 
represent her before the Board.  She did not respond.

In this decision, the Board has recharacterized the issues on 
appeal in order to comply with the recent opinion by the 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) in Fenderson v. 
West, 12 Vet. App. 119 (1999).

The claim of entitlement to a compensable disability rating 
for service-connected plugged Meibomian glands of both eyes, 
on appeal from the initial grant of service connection, is 
the subject of the remand herein.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's claim has been obtained.

2.  Since January 1994, the veteran's service-connected 
hypothyroidism (status post Graves' disease) has required 
treatment by medication and been manifested by gradual weight 
gain, one finding of increased levothyroxine thyroxine (T4) 
in November 1994, and subjective complaints of fatigue (in 
October 1996) and constipation (in May 1998).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected hypothyroidism (status post Graves' 
disease) have not been met at any time since January 1994.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 4.119, 
Diagnostic Codes 7900, 7903.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Hypothyroidism (Status Post Graves' Disease)

I.  Factual Background

Associated with the claims folder, in pertinent part, are 
medical records from Malmstrom and Grissom Air Force Bases, 
VA treatment records and reports of examination, and the 
veteran's contentions.  

The veteran complained of pain beneath the left breast and 
palpitations in January 1991.  Her pulse was reportedly 
greater than 100 beats per minute.  Her weight was normally 
114 pounds, but had dropped to 104 to 106 pounds for no 
apparent reason.  The examiner noted that her pulse was 124 
and 128.  Her blood pressure was 132/70.  Neurological 
examination was normal.  There was regular rate and rhythm of 
the heart without murmur.  An electrocardiogram (EKG) was 
normal with the exception of tachycardia.  The examiner's 
assessment was tachycardia, rule out thyroid disease.  On 
examination the next day, the veteran was not shaking except 
for very fine tremor.  She appeared very asthenic.  The 
examiner stated both that her eyes did and did not appear 
prominent.  On palpation, the thyroid appeared somewhat 
enlarged.  

In January 1991 the veteran was seen at the thyroid clinic to 
rule out Graves' disease.  Her complaints were weight loss, 
decreased appetite, thinning hair, soft nails, 
hyperdefication, decreased menses, palpitations and insomnia.  
On examination, she was fidgety.  The thyroid was diffusely 
enlarged, two to three times enlarged.  There was no 
adenopathy or obvious exophthalmopathy.  There was regular 
rate and rhythm of the heart.  The reflexes were normal and 
symmetric and the skin warm and dry.  Her blood pressure was 
105/51 and her pulse was 87.  Her weight was 102 (down from 
117).  Thyroid function tests were reportedly elevated.  The 
assessment was clinically hyperthyroid, probably 
biochemically hyperthyroid.  

The veteran was diagnosed as having Graves' disease in 
February 1991 and treated with radioactive iodine uptake.  On 
routine follow-up examination later that month, she reported 
no significant change in her overall symptoms.  Her appetite 
had decreased some.  She also had decreased stooling and 
light, regular periods.  There were no complaints of eye 
pain, diplopia or blurred vision.  She weighed 109 pounds.  
Her blood pressure was 129/71 and her pulse 111.  The 
examiner noted that she was somewhat jittery.  Her skin was 
warm and moist.  There was no tremor.  The thyroid was 
significantly decreased in size (about 35 to 40 mg).  
Reflexes were normal.  Labs were also negative.  The 
examiner's assessment was Graves' disease, still clinically 
hyperthyroid, but goiter decreased.

The veteran reported in March 1991 that she was still having 
some anxiety and decreased sleep.  Overall, she was still 
feeling better.  Her pulse was down (92).  She weighed 107 
pounds and her blood pressure was 115/63.  Her thyroid was 
barely palpable.  Her reflexes were normal.  Skin was warm 
and dry.  The examiner diagnosed Graves' disease, 
biochemically questionable, may still be mildly increased.

In April 1991, the veteran stated that she was tired and 
gaining weight (four to five pounds).  The examiner noted 
that her thyroid was atrophic.  There was no adenopathy or 
tremor.  Her reflexes were normal and her skin warm and dry.  
The veteran weighed 109 pounds.  Her blood pressure was 
106/64 and her pulse 84.  The examiner diagnosed Graves' 
disease, clinically hypothyroid, biochemically questionable.  
The veteran was prescribed Synthroid. 

The veteran stated that she had good and bad days in June 
1991, otherwise she was doing o.k.  T3RU was 30.5% (25 to 
39).  T4 was 8.5 ug/dl (5 to 11).  Free thyroxine index (FTI) 
was 8.7 (4.2 to 14.3).  Thyroid-stimulating hormone (TSH) was 
1.4 mIU/ml (.3 to 5).  The examiner's assessment was 
clinically and biochemically euthyroid on replacement 
levothyroxine (LT4).  No change in medication was indicated.  
The veteran's blood pressure was 116/68 in August 1991.  Her 
pulse was 87.  FTI was 9.4 and TSH was 2.8 in September 1991.  
In October 1991, her blood pressure was 108/82 and her pulse 
was 80. 

In a telephone consultation in November 1991, the veteran 
reported that she felt tired.  Thyroid function tests (TFTs) 
were as follows:  TSH, 6.4 (.3 to 5); triiodothyronine (T3) 
uptake, 27.3 (25 to 39); T4, 9.7 (5 to 11); FTI, 8.8 (4.2 to 
14.3).  The examiner's assessment was hypothyroidism, 
inadequately treated.  The veteran was provided Synthroid.

On telephone consultation in December 1991, the veteran 
stated that she felt well.  TFTs were as follows:  TSH, .2 
(.3 to 5); T3 uptake, 31.7 (25 to 39); T4, 11.6 (5 to 11); 
FTI, 12.3 (4.2 to 14.3).  The examiner's assessment was 
euthyroid on present dose.  In January 1992, the veteran's 
weight was 119.5 pounds and her blood pressure 108/58.

In April 1992, TFTs were as follows:  TSH, 1.6 (.3 to 5); 
TZU, 31.6 (25 to 39); T4, 10.4 (5 to 11); FTI, 11 (4.2 to 
14.3). The veteran's blood pressure was 100/62 and her pulse 
was 68.  The examiner's assessment was euthyroid with present 
treatment.  Synthroid was continued.  TFTs and TSH were 
described as within normal limits in August 1992; however, 
the veteran complained of fatigue.   The examiner's 
assessment was euthyroid.  On examination in December 1992, 
the veteran's blood pressure was 118/76 and her pulse was 80.  
She weighed 123 pounds.  Four days later, her weight was 125 
pounds and her blood pressure was 110/64.  In January 1993, 
the veteran's blood pressure was 100/58 and her pulse was 76.

Hypothyroidism, controlled, was diagnosed in April 1993.  The 
veteran requested refills of her thyroid medication in 
September 1993.  She stated that she felt fine relative to 
her thyroid deficiency and was having no more problems.  Her 
thyroid was not palpable.  Blood pressure was 116/72.  Pulse 
was 68, and weight was 121.  Pertinent diagnoses included 
chronic hypothyroidism, corrected.  On examination in January 
1994, the veteran's blood pressure was 112/64 and her pulse 
was 96.

The veteran was afforded a VA examination in March 1994.  She 
reported having some good and some bad days, but no 
particular pattern.  She felt that her menstrual cycle had 
been affected to some degree.  She had also gained 25 pounds 
since the thyroid had been oblated.  She had no complaints 
other than occasional eye aching.  Her eyes were becoming 
quite prominent, but they receded to 90% of normal.  On 
examination, deep tendon reflexes were hyper-reactive, but 
symmetrical.  There was no discoloration of the palms, nor 
were they hot and sweaty.  The veteran had no tremors and 
relaxed well.  The eyes did not show any great degree of 
prominence and moved consensually.  Heart and lungs were 
normal.  The heart rate was approximately 85 at rest.  There 
were no skips.  T4 was 11.4 (4.5 to 12.9) and TSH was .1 (.4 
to 6.1) (which was low).  The examiner diagnosed 
hyperthyroidism (Graves' disease); total oblation of the 
thyroid by radioactive iodine therapy; and replacement 
thyroid therapy with levo-thyroxine every day. 

On annual thyroid check up in November 1994, the veteran's 
blood pressure was 130/67 and her pulse was 88.  The examiner 
noted that her condition was well controlled on her current 
medication (Synthroid - 0.125 q. d.).  There was no 
thyromegaly.  TFT were as follows:  TSH, .05 (.35 to 5.5); T-
uptake, 40.5 (19.8 to 33.4); T4, 16.3 (5.2 to 11.4); FTI, 6.6 
(1.4 to 4.5).    

The veteran testified at a personal hearing at the RO in 
December 1994.  She stated that she was currently on thyroid 
medication.  She was not currently fatigued, but instead a 
little "too hyper."  She had trouble falling asleep and 
slept only 5 or 6 hours per night.  Her medication had 
reportedly been changed three times.  She also stated that 
her thyroid disorder interfered with her career.  She was 
denied enlistment in the U.S. Army Reserves in December 1993.  
She was, however, presently employed.

In October 1995, the veteran reported weight gain over the 
past four months.  Her blood pressure was 107/58 and her 
pulse was 70.  She weighed 119.8 pounds.  Her medication was 
refilled.

The veteran stated that she felt great in April 1996.  She 
had no complaints.  Her blood pressure was 120/54 and her 
pulse was 67.  She weighed 120 pounds.  She noted night 
sweats for six months.  She had no cold or heat intolerance; 
however, she reported an approximately 10 pound weight gain 
over three months.  The thyroid was nontender and barely 
palpable with no nodules.  The examiner's assessment was 
thyroid - hypo, status post Graves' disease.

In May 1996, TSH was .05 and free thyroxine (FT4) was 1.74.  
The examiner's diagnosis was hypothyroid, status post Graves' 
disease, too much medication.  The veteran's medication was 
decreased.

In October 1996, the veteran denied any cold intolerance, but 
admitted to weight gain and increased appetite, lethargy and 
increased menstrual flow.  She denied any headaches, 
abdominal cramping, nausea, vomiting, dysuria or mental 
status changes.  Blood pressure was 88/60 and pulse was 76.  
The veteran weighed 125 pounds.  Examination of the neck was 
negative.  There were no bruits or thyromegaly.  There was 
regular rate and rhythm of the heart.  A II/IV systolic 
ejection murmur was present at the left lower sternal border.  
The lungs were clear to auscultation bilaterally.  The 
abdomen was soft, nontender and with no distention.  There 
were normoactive bowel sounds and no hepatosplenomegaly.  TSH 
was 4.08 (.4 to 5).  The examiner diagnosed hypothyroidism.  
The veteran's medication was continued.

The veteran complained of fatigue later in October 1996.  She 
stated that her appetite was good with a 15 pound weight gain 
since January.  Her menstrual flow was heavy, and she 
reported hot flashes for several months.  There was no 
nausea, vomiting, diarrhea, constipation, chest pain, 
shortness of breath, palpitation or neurological symptoms.  
Her blood pressure was 100/60 and her pulse was 64 and 80.  
She weighed 127 pounds.  Examination of the neck was normal, 
with no lymphadenopathy or thyromegaly.  There was regular 
rate and rhythm of the heart with normal S1 and S2. A II/IV 
systolic ejection murmur was present at the lower sternal 
border.  The lungs were clear to auscultation bilaterally.  
The abdomen was soft, nontender and with no distention.  
There were normoactive bowel sounds.  Examination of the 
extremities and neurological examination were normal.  TSH 
was 4.08.  The examiner concluded that the veteran appeared 
euthyroid with normal TSH.  It was further noted that the 
fatigue may be due to inadequate thyroid replacement or 
excessive exercise.  The hot flashes were attributed to 
either early menopause over over-replacement of thyroid.  

In March 1997, the veteran's blood pressure was 118/76 and 
her pulse was 60.  She weighted 122 pounds.  

On routine follow-up visit in April 1997, the veteran had no 
complaints.  Her blood pressure was 118/76.  The examiner 
noted that laboratory studies were normal.  Pertinent 
diagnoses included hypothyroidism.  The veteran's current 
therapy was continued.  

The veteran underwent a VA thyroid and parathyroid disease 
examination in May 1998.  The examiner noted that she had 
been quite stable on her thyroid medications but was 
complaining of nonspecific symptoms.  She reported that she 
felt tired easily and that her weight increased 15 pounds in 
the past one to two years.  She had constipation and 
occasional palpitations, but no cold or heat intolerance or 
symptoms due to pressure.  On mental assessment, she was 
alert and oriented and followed commands and was cooperative.  
She was pleasant.  There were no neurological symptoms.  Her 
weight was 133.5 pounds.  Her blood pressure was 117/65 and 
her pulse was 72.  She did not have any exophthalmos.  The 
thyroid was not enlarged.  The chest was clear.  
Cardiovascular examination revealed normal S1 and S2.  The 
abdomen was soft and nontender.  There was no edema or 
cyanosis of the extremities.  Deep tendon reflexes and muscle 
strength were 2+.  There were no tremors or myxedema.  TSH 
was 6.6 (.6 to 4.6).  T4 was 1.23 (.8 to 1.5).  The final 
diagnosis was "History of Graves Disease status post RAI 
treatment.  Clinically euthyroid, however, need to maximize 
Synthroid treatment."

The veteran was also afforded a VA eye examination in March 
1998.  Pertinent diagnoses included thyroid disease without 
ocular manifestation.  


II.  Legal Analysis

The veteran appealed the initial assignment by the RO of a 10 
percent rating for her service-connected hypothyroidism.  
Accordingly, her claim for an initial rating in excess of 10 
percent for his service-connected disability is a well-
grounded claim.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995) (holding that when a claimant is awarded service 
connection for a disability and subsequently appeals the 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open). 

The RO provided the veteran appropriate VA examinations.  
There is no indication of additional treatment records that 
the RO failed to obtain, and sufficient evidence is of record 
to rate the veteran's service-connected disability properly.  
Therefore, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

After the veteran disagreed with the original disability 
rating assigned for her service-connected condition, the RO 
issued a Statement of the Case (SOC) in October 1994 that 
essentially addressed the issue as entitlement to an 
increased evaluation.  The Court recently held that there is 
a distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  12 Vet. App. at 126.  With an initial 
rating, the RO can assign separate disability ratings for 
separate periods of time based on the facts found.  Id.  With 
an increased rating claim, "the present level of disability 
is of primary importance."  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  This distinction between disagreement with 
the original rating awarded and a claim for an increased 
rating is important in terms of VA adjudicative actions.  See 
Fenderson.

The SOC provided to the veteran incorrectly identified the 
issue on appeal.  However, the Board concludes that the 
veteran was not prejudiced by this error in the circumstances 
of this case.  This case may be distinguished from Fenderson 
with regard to the SOC because the RO subsequently identified 
the issue on appeal not as a claim for an "increased" 
disability rating for hyperthyroidism and hypothyroidism but 
as "Evaluation of hyperthyroidism/hypothyroidism . . ." in 
an October 1997 supplemental statement of the case (SSOC).  

More importantly, the RO's SOC and its SSOCs provided the 
veteran with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of an initial disability evaluation for the 
service-connected disability.  The SOC indicated that all the 
evidence of record at the time of the September 1994 rating 
decision (i.e., service medical records, etc.) was considered 
in assigning the original disability rating for the veteran's 
hypothyroidism.  The RO did not limit its consideration to 
only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.   The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for this condition 
for any period of time since her original claim.  

Thus, despite the incorrect phrasing of the issue on appeal 
in the SOC, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claim.  She 
has been provided appropriate notice of the pertinent laws 
and regulations and has had her claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.   In the particular circumstances of this 
case, the Board sees no prejudice to the veteran in 
recharacterizing the issue on appeal to properly reflect her 
disagreement with the initial disability evaluation assigned 
to her service-connected hypothyroidism.  It would be 
pointless to remand the veteran's claim in order to instruct 
the RO to issue a SSOC that correctly identified the issue on 
appeal.  Any error to the veteran by the RO's phrasing of the 
issue on appeal in the SOC was not prejudicial to her.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  For a claim where the veteran has 
disagreed with the original rating assigned for a service-
connected disability, it is necessary to determine whether 
she has at any time since her original claim met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1998), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  

In Fenderson, the Court held that "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Nevertheless, where the veteran files a claim for service 
connection for a disability incurred in service, the degree 
of disability that is contemporaneous with the claim shall be 
considered in assigning the initial disability rating and not 
the degree of disability manifested in service many years 
earlier.  Moreover, unlike awards for increased disability 
ratings, there is no mechanism for awarding an initial 
disability rating earlier than the effective date of the 
award for service connection for that disability.  Cf. 
38 C.F.R. §§ 3.157; 3.400(o)(2) (1998).  In this case, the RO 
originally assigned a 10 percent rating as of date of the 
receipt of claim for service connection for the 
hypothyroidism, i.e., January 7, 1994, and the Board will 
consider the evidence of record since that time in evaluating 
the veteran's claim.  

The veteran's service-connected hypothyroidism is rated under 
the criteria for evaluating the endocrine system.  38 C.F.R. 
§ 4.119, Diagnostic Codes 7900, 7903.  These criteria were 
revised effective June 6, 1996, since the RO rated the 
veteran's disability in September 1994.  In an October 1997 
SSOC, the RO evaluated the veteran's disability under both 
the old and new criteria.  The veteran was given an 
opportunity to respond.  Accordingly, the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOPGCPREC 
11-97 at 3-4; Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOPGCPREC 11-97 
at 1; Karnas, 1 Vet. App. at 312-13.  This determination 
depends on the facts of the particular case and therefore is 
made on a case-by-case basis.  VAOPGCPREC 11-97 at 2.

Therefore, the Board must evaluate the veteran's claim under 
both the pre-June 6, 1996, criteria under VA's Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to the veteran, if 
indeed either one is more favorable than the other.

Under the criteria for rating hypothyroidism prior to the 
revisions made to this criteria in June 1996, moderate 
hypothyroidism with fatigability, or the need of continuous 
medication, warrants a 10 percent disability evaluation.  A 
30 percent disability evaluation requires moderately severe 
hypothyroidism with sluggish mentality and other indications 
of myxedema, decreased levels of circulating thyroid hormones 
(T4 and/or T3 by specific assays).  A 60 percent disability 
evaluation requires severe hypothyroidism, with symptoms 
under "pronounced" somewhat less marked, and decreased 
levels of circulating thyroid hormones (T4 and/or T3, by 
specific assays).  Pronounced hypothyroidism with a long 
history and slow pulse, decreased levels of circulating 
thyroid hormones (T4 and/or T3, by specific assays), sluggish 
mentality, sleepiness, and slow return of reflexes warrants a 
100 percent disability evaluation.  38 C.F.R. § 4.119, 
Diagnostic Code 7903 (1996).

The revised criteria provides that when there is fatigability 
or when continuous medication is required for control of 
hypothyroidism, a minimum rating of 10 percent is assigned.  
A 30 percent disability rating is assigned when there is 
fatigability, constipation, and mental sluggishness.  The 
next higher, or 60 percent disability rating, requires 
muscular weakness, mental disturbance, and weight gain.  The 
highest, or 100 percent disability rating contemplates cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute) and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903 (1998).

Under the criteria for rating hyperthyroidism prior to the 
revisions made to this criteria in June 1996, a compensable 
disability rating is warranted for moderate or postoperative 
symptoms with tachycardia which may be intermittent, and 
tremor; or with the use of continuous medication.  A 30 
percent disability evaluation requires a moderately severe 
condition, with the history shown under severe, but with 
reduced symptoms; or post operative, with tachycardia and 
increased blood pressure or pulse pressure of moderate degree 
and tremor.  A 60 percent disability evaluation requires a 
severe condition, with marked emotional instability, 
fatigability, tachycardia and increased pulse pressure or 
blood pressure, increased levels of circulating thyroid 
hormones (T4 and/or T3 by specific assay).  A 100 percent 
disability evaluation is warranted for a pronounced 
condition, with thyroid enlargement, severe tachycardia, 
increased levels of circulating thyroid hormones (T4 and/or 
T3 by specific assay) with marked nervous, cardiovascular, or 
gastrointestinal symptoms; muscular weakness and loss of 
weight; or postoperative with poor results, the symptoms 
under "pronounced" persisting.  38 C.F.R. § 4.119, 
Diagnostic Code 7900 (1996).  

The revised criteria for rating hyperthyroidism provides that 
when there is tachycardia, which may be intermittent, and 
tremor; or continuous medication required for control, a 10 
percent disability rating is warranted.  A 30 percent 
disability rating requires tachycardia, tremor, and increased 
blood pressure or pulse pressure.  A 60 percent disability 
rating provides for hyperthyroidism manifested by emotional 
instability, tachycardia, fatigability and increased pulse 
pressure or blood pressure.  A 100 percent disability rating 
is assigned when there is thyroid enlargement, tachycardia 
(more than 100 beats per minute), eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system, 
cardiovascular or gastrointestinal symptoms.  38 C.F.R. 
4.119, Diagnostic Code 7900 (1998). 

Here, the veteran no longer has hyperthyroidism.  The medical 
evidence reflects treatment of hyperthyroidism with 
radioactive iodine in 1991.  The veteran now has residual 
hypothyroidism.  Regardless, at no time since January 1994 
has a medical professional indicated that the veteran has 
tachycardia, tremor, and increased blood pressure or pulse 
pressure.  Nor have there been any findings of emotional 
instability, thyroid enlargement, eye involvement, muscular 
weakness, loss of weight, and sympathetic nervous system or 
cardiovascular symptoms since 1994. Cardiovascular, mental 
status and neurological findings have also consistently been 
normal.  Eye involvement was specifically ruled out on 
examination in May 1998.  The veteran's weight has gradually 
increased since 1991.  There have been subjective complaints 
of constipation, but no objective medical findings to 
substantiate these complaints.  Examination of the abdomen 
has been consistently normal.  Although T4 was elevated on 
one occasion in November 1994, this finding alone would not 
warrant entitlement to disability rating in excess of 10 
percent.  Significant abnormal findings, i.e., tremors, an 
enlarged thyroid, elevated thyroid function tests, 
tachycardia, weight loss and an increased pulse, were last 
shown by the medical evidence in 1991.  Therefore, the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 10 percent at any time since 
January 1994 under both the old and new rating criteria for 
Diagnostic Code 7900.

The manifestations shown by the evidence to result from the 
veteran's service-connected hypothyroidism are deemed to be 
adequately compensated by the 10 percent rating assigned 
under the old and new rating criteria, assigned for 
fatigability and the need for continuous medication under 
Diagnostic Code 7903.  Hypothyroid was first diagnosed in 
April 1991, and the veteran has been euthyroid since late 
1991.  Since 1994, there have been no subjective complaints 
or objective findings of sluggish mentality, slow pulse, slow 
return of reflexes, muscular weakness, myxedema, cold 
intolerance, cardiovascular involvement, or decreased levels 
of circulating thyroid hormones.  As noted above, the veteran 
complained of constipation in May 1998, but no objective 
medical findings to substantiate this complaint was noted.  
Her weight has gradually increased since 1991; however, this 
finding, without more, is not commensurate with a disability 
rating in excess of 10 percent.  In view of the foregoing 
evidence, the Board finds that the 10 percent rating is 
appropriate under the old and new rating criteria for the 
degree of impairment shown and the impairment is not shown to 
more nearly approximate the next higher or 30 percent rating.  
38 C.F.R. § 4.119, Diagnostic Code 7903.

Thus, the symptomatology based on a review of all the medical 
reports does not show symptoms of the severity and persistence 
to warrant a disability rating in excess of 10 percent under 
the old or new criteria of Diagnostic Code 7900 or 7903 at any 
time since January 1994.  The preponderance of the evidence 
being against the claim of entitlement to a rating in excess 
of 10 percent, the benefit of the doubt rule pursuant to 
38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected hypothyroidism (status post Graves' 
disease), on appeal from the initial grant of service 
connection, is denied.


REMAND

Plugged Meibomian glands of both eyes

Additional development is warranted prior to appellate 
consideration of the veteran's claim.  The most recent May 
1998 VA eye examination was inadequate.  The examiner 
diagnosed the veteran as having allergic conjunctivitis and 
mild blepharitis.  There was no mention of the service-
connected plugged Meibomian glands of both eyes.  Therefore, 
on remand, the veteran should be afforded a new VA 
examination in order to assess the current severity of her 
service-connected disability.  See 38 C.F.R. § 3.326 (1998).  
The doctor should be asked to state whether the veteran 
currently suffers from plugged Meibomian glands of both eyes 
and, if not, whether any current eye disorder represents a 
manifestation of the veteran's service-connected plugged 
Meibomian glands of both eyes.  Additionally, the doctor is 
asked to distinguish the disabling characteristics of the 
service-connected plugged Meibomian glands of both eyes from 
any nonservice-connected eye disorders.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Request that the veteran provide a 
list of those who have treated her for 
her service-connected plugged Meibomian 
glands of both eyes since 1997.  Request 
all records of any treatment reported by 
the veteran that are not already in the 
claims file. 

With respect to any VA records, all 
records maintained are to be requested, 
to include those maintained in paper 
form and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  Associate all records 
received with the claims file.

If requests for any private treatment 
records are not successful, tell the 
veteran and her representative, if any, 
so that she will have an opportunity to 
obtain and submit the records herself, 
in keeping with her responsibility to 
submit evidence in support of her claim.  
38 CFR § 3.159(c).

2.  Afford the veteran an appropriate VA 
examination.  The examiner should be 
given a copy of this remand and the 
veteran's entire claims folder.  The 
examiner should be requested to review 
the veteran's medical history prior to 
conducting the examination and state that 
this has been accomplished.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The purpose of the examination is to 
determine the severity and manifestations 
of the veteran's service-connected 
plugged Meibomian glands of both eyes.  
The examiner is asked to state whether 
the veteran currently suffers from 
plugged Meibomian glands of both eyes 
and, if not, whether any current eye 
disorder(s) (i.e., conjunctivitis, 
blepharitis) represents a manifestation 
of the veteran's service-connected 
plugged Meibomian glands of both eyes.  
The manifestations of plugged Meibomian 
glands of both eyes or any maturation or 
development thereof should be described 
as completely as possible. 

If eye disorders unrelated to the 
veteran's service-connected plugged 
Meibomian glands of both eyes are 
present, the examiner is asked to 
distinguish the disabling characteristics 
of the service-connected plugged 
Meibomian glands of both eyes from the 
nonservice-connected eye disorders.  If 
it is medically impossible to distinguish 
among symptomatology resulting from the 
disorders, the examiner should 
specifically state so in the examination 
report.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition(s) at 
issue, such testing or examination is to 
be accomplished prior to completion of the 
examination report.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the requested examination 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998); see also Stegall v. West, 11 
Vet. App. 268 (1998).

4.  Readjudicate the veteran's claim, 
with consideration of any additional 
evidence developed upon remand.  
Consider all the evidence of record to 
determine whether the facts showed that 
the veteran was entitled to a higher 
disability rating for her service-
connected plugged Meibomian glands of 
both eyes for any period of time since 
her original claim.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

5.  Thereafter, if the decision remains 
adverse to the veteran, provide her and 
her representative, if any, a 
supplemental statement of the case which 
correctly identifies the issue as on 
appeal from the initial grant of service 
connection, and allow an appropriate 
period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is so informed.  She is, however, free to 
submit additional evidence or argument to the RO on remand.  
Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The purpose of 
this REMAND is to obtain additional information and to comply 
with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

